Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21   Page 1 of 30 PageID 8




                EXHIBIT 1




                                                          Exhibit 1
2/5/2021                                                            Tarrant County - Civil
                Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                              Page 2 of 30 PageID 9




                                  Civil Case and Transaction Information                                    02/05/2021 9:54 AM




    Court :       048         Case :       322364        Search     New Search          Show Service Documents ONLY


   Cause Number : 048-322364-20                                    Date Filed : 12-22-2020
                                   KIMBERLY REED | VS | KROGER TEXAS L.P.
   Cause of Action : INJURY OR DAMAGE, PREMISES
   Case Status : PENDING
   File Mark Description                                     Assessed Fee Credit/Paid Fee
     12-22-2020       PLTF'S ORIG PET & WRITTEN                                                             $289.00
                      REQ/DISCOVERY TO DEFN                                                    N

     12-22-2020       PAYMENT RECEIVED trans #1                                                                         $289.00
                                                                                               Y

     12-22-2020       CIT-ISSUED ON KROGER TEXAS LP-On                                                         $8.00
                      12/23/2020                                                             N Svc

     12-22-2020       PAYMENT RECEIVED trans #3                                                                            $8.00
                                                                                               Y

     02-01-2021       DEFN'S ORIG ANS                                                                                      $0.00


     02-03-2021       CIT RET OF SVC-KROGER TEXAS LP-                                                                      $0.00
                      CANNOT BE CHECKED IN BECAUSE
                      CERT MAIL GREEN CARD NOT
                      PROVIDED




https://dcsa.tarrantcounty.com/Civil/NameSearch#/CaseAndTransInfo                                                                  1/2
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21   Page 3 of 30 PageID 10




                 EXHIBIT 2




                                                          Exhibit 2
              Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                     Page 4 of 30 PageID 11

                                                                                                                        FILED
                                                                                                         TARRANT COUNTY
                                                                                                        12/22/2020 11 : 11 AM
                                                                                                        THOMAS A. WILDER
                                                                 048-322364-20                             DISTRICT CLERK
                                              CAUSE NO. _ _ _ _ _ _ __


                KIMBERLY REED                                                     IN THE DISTRICT COURT

                vs.
                                                                                 _ _ JUDICIAL DISTRICT
                KROGER TEXAS L.P.

                                                                                 TARRANT COUNTY, TEXAS


                                     PLAINTIFF'S ORIGINAL PETITION
                            AND WRITTEN REQUEST FOR DISCOVERY TO DEFENDANT


               TO THE HONORABLE JUDGE OF SAID COURT:

                       COMES NOW, the above captioned Plaintiff complaining of and against the above

               captioned Defendant, and for cause of action would respectfully show the Court as follows:

                                                 DISCOVERY CONTROL PLAN

                       1.      Plaintiff intends that discovery be conducted under Levell as provided by TEx. R.

               Crv. P. 190, and affumatively pleads that this suit is NOT governed by the expedited-action process

               in Texas Rule of Civil Procedure 169 because Plaintiff seeks monetary relief over $100,000.

                                                        CLAIM FOR RELIEF

                       2.       Plaintiffprefers to have the judge or jury determine the fair amount of compensation

               for Plaintiff's damages, and Plaintiff places the decision regarding the amount of compensation to

------beawarded-in-the-judge or jury'sliands. However, Rule 47 of the Texas Rules of Civil Procedure

               requires Plaintiff to provide a statement regarding the amount of monetary relief sought.

               Accordingly, Plaintiff states that relief over $100,000 but not more than $200,000, in amount to be

               determined by the judge or jury, is being sought.


               Plaintiff's Original Petition and Written Request for Discovery                                 Page 1
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                      Page 5 of 30 PageID 12




                                                PARTIES

        3.      Plaintiff: Kimberly Reed is an individual residing in Arlington, TX, whose Social

Security number ends in 554.

        4.      Defendant: KROGER TEXAS L.P. is a limited partnership that may be served with

citation through its registered agent for service, Corporation Service Company, at 211 E. 7th Street,

Suite 620, Austin, Texas 78701, or wherever said Defendant may be found within the State ofTexas.

Issuance of citation is requested at this time.

        5.      In the event any parties are misnamed or not included in this pleading, it is Plaintiff's

contention that such was a "misnomer" and/or such parties are/were "alter egos" ofthe parties named

in this pleading.

                                     JURISDICTION & VENUE

        6.      This Court has jurisdiction over the subject matter ofthis lawsuit because the amount

in controversy is within the jurisdictional limits of this Court. The court has personal jurisdiction

over the Defendant, KROGER TEXAS L.P., because it maintains minimum contacts with the State

of Texas.

        7.      Pursuant to    TEx. CIV. PRAc. &     REM. CODE § 15.001 et. seq., venue is proper in

Tarrant County, Texas because the cause ofaction occurred in whole or in part in said county and/or

said county is the county of a Defendant's principal office in this state.

 ___ -------------FAf:-TUAL BASIS SUPPORTING CLAIMS FOR RELIEF

        8.      Defendant was the owner and/or operator in possession of the premises, Kroger

Grocery Store located at 945 W. Lamar Boulevard in Arlington, Tarrant County, Texas 76012.

        9.          On or about March 2, 2019, Plaintiff entered the premises with Defendant's


Plaintiff's Original Petition and Written Request for Discovery                                   Page2
            Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                      Page 6 of 30 PageID 13




             knowledge and for their mutual benefit. Plaintiff was an invitee on the premises in question. While

             shopping in the dairy aisle, Plaintiff slipped and fell on broken eggs that were on the floor.

              Defendant knew or reasonably should have known of the condition of the premises. Defendant and

             their agents or employees were aware that the eggs were on the floor and thus, should have known

             that the eggs on the floor could easily cause a customer to slip and fall. Defendant should have taken ·

             steps to clean the eggs from the floor or warn Plaintiff and other invitees that there was a slipping

             hazard on the floor.     Plaintiff entered the premises with Defendant's knowledge and for their

             mutual benefit. Plaintiff was an invitee on the premises in question.

                                             NEGLIGENCE OF DEFENDANT

                     10.     There existed a condition on the premises ofDefendant which posed an unreasonable

             risk of harm to Plaintiff, as specifically above alleged.

                     11.     Defendant knew or reasonably should have known of the dangerous condition.

             Specifically, Plaintiff alleges that an employee of Defendant had actual knowledge ofthe dangerous

             condition. In the unlikely event that Defendant can establish no employee had actual knowledge of

             the condition, Plaintiffalleges that had Defendant exercised ordinary care by inspecting the premises,

             Defendant would have had actual knowledge of the dangerous condition.

                     12.     Defendant had a duty to inspect and remedy hazardous conditions such as the

             substance on the floor which caused Plaintiffs fall, but did not do so, nor did Defendant adequately

____________and appropriately-warn -Plaintiff-of the condition. -- -

                     13.     As a direct and proximate result of the foregoing acts and/or omission by Defendant,

             Plaintiff sustained bodily i!Uuries and other damages as provided below.




             Plaintifrs Original Petition and Written Request for Discovery                                  Page3
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                      Page 7 of 30 PageID 14




                                   DAMAGES FOR PLAINTIFF

        14.     As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

serious and disabling personal injuries.

        15.     Plaintiff has incurred the following damages:

        (1)     Reasonable medical care and expenses in the past. These expenses were incurred by
                Plaintiff for the necessary care and treatment of the injuries resulting from the
                incident made the basis of this lawsuit and such charges are reasonable and were
                usual and customary charges for such services;

        (2)     Reasonable and necessary medical expenses in the future;

        (3)     Physical pain and suffering in the past and future;

        (4)     Mental anguish in the past and future;

        (5)     Physical impairment in the past and future;

        (6)     Lost wages in the past;

        (7)     Loss of earning capacity which will, in a probability, be incurred in the future; and

        (8)     Disfigurement in the past and future.

                                  REQUEST FOR DISCLOSURE

        16.     Pursuant to TEx. R. CIV. P. 194, each Defendant named in this pleading is requested

to disclose, within 50 days of service of this request, the information or material as set forth in TEx.

R Cw. P.194.2 (a)~ (1). Each written response must be preceded by the request to which it applies.

        17.     The originals or copies of documents and other tangible items requested_ must be

produced for inspection and copying at the law offices of DavidS. Kohm & Associates, 1414 W.

Randol Mill Road, Suite 118, Arlington, Texas 76012, within 50 days after service fo this request,

together with a written response.

        18.     No objection or assertion of privilege is permitted to a request under this rule. The

Plaintifrs Original Petition and Written Request for Discovery                                   Page4
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                        Page 8 of 30 PageID 15




 response must be signed.

                             INTERROGATORIES TO DEFENDANT

         19.     Plaintiffhereby serves the following interrogatories on Defendant, KROGER TEXAS

 L.P., pursuant to TEx. R. Cw. P. 192 and 197. Defendant is expected to answer the following

 interrogatories separately, fully, in writing and under oath as required by TEX. R. CIV. P. 197.2.

 Plaintiff requests that Defendant timely and promptly supplement answers to these interrogatories.

         20.     Plaintiff submits the following interrogatories to Defendant, KROGER TEXAS L.P.:

         (1)     Identification ofRelevant Parties. Please fully identify (name, address, and telephone
                 number) the persons or entities principally responsible for the inspection,
                 maintenance, and cleaning ofthe portion ofthe premises where the incident made the
                 basis of this lawsuit occurred at or near the time of the time of the incident.

         (2)     Description of How Incident Occurred. Describe how you contend the incident made
                 the basis of this lawsuit occurred. If you have alleged any affirmative defenses or
                 inferential rebuttals relating to liability issues, please identify the affirmative defense
                 or inferential rebuttal raised (your legal theory) and state the factual basis supporting
                 each legal theory you have identified.

         (3)     Policies and Procedures. Please identify and describe Defendant's policies,
                 procedures, and guidelines relating to a liquid or wet substance on the floor of
                 Defendant's premises on or about the time of the incident made the basis of this
                 lawsuit.

         (4)     Identification of Documents or Tangible Items. Identify, with reasonable
                 particularity, all tangible things, documents, or electronically stored information
                 (whether made before, at or after the incident made the basis of this lawsuit) which
                 show, measure, or record: (1) the area where the incident occurred, (2) persons
                 involved in the incident, (3) objects involved in the incident, and (4) the events and
                 happenings of the incident. For purposes of this interrogatory, "Identify" means to
                 state the nature of the item, date of creation or collection of the item, the identify of
                 who was involved in creation or collection of the item, who has the item, where the
                 item is stored, and in what format it is stored.

         (5)     Identification ofDocwnents. Identify, with reasonable particularity, any government
                 or industry standards, statutes, or regulations which you contend support the
                 condition or use of the Premises at the place and at the time of Plaintiffs fall.


 Plaintiff's Original Petition and Written Request for Discovery                                     PageS
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                     Page 9 of 30 PageID 16




         (6)     Identification of Documents. If you have any procedures or policies which are
                 intended to prevent slip and fall accidents which were in place at the time of the
                 incident, identifY all written documents with reasonable particularity.

         (7)     Inspection of Premises. With regard to the last inspection of the area where Plaintiff
                 fell, state:

                 a.       The time the area was inspected and/or cleaned;
                 b.       The employee who inspected and/or cleaned the area;
                 c.       The tasks done to inspect and/or clean the area; and
                 d.       How the information in section a-c above were derived (i.e. maintenance log,
                          verbal account of the employee, etc.)

         (8)     Plaintiffs Claims for Damages. If you contend that any medical treatment Plaintiff
                 received as a result of this incident was not medically reasonable and/or necessary,
                 please state the following:

                 a.       The provider's name for the treatment found to be not medically reasonable
                          and/or necessary;
                 b.       The dollar amount of treatment found to be not medically reasonable and/or
                          necessary;
                 c.       The specific treatment found not to be medically reasonable and/or necessary;
                          and
                 d.       The basis for the contention the treatment is not medically reasonable and/or
                          necessary.

         (9)     Conversations at Scene oflncident. Describe all oral or written statements made by
                 Plaintiff (other than those made in depositions or medical records) in regard to the
                 incident made the basis of this lawsuit. conversations you had at the scene of the
                 incident made the basis of this lawsuit with any person as well as all statements you
                 overheard any party to this lawsuit or witness make concerning any of the events,
                 injuries, or damages which form the basis of this lawsuit.

         (10)    Report of Incident. State the date and time you reported the incident made the basis
                 of this lawsuit to the insurance company providing insurance coverage to you and/or
                 the premises involved in the incident made the basis of this lawsuit

         (11)    Impeachment Evidence. Ifyou intend to impeach any party or person, identified as
                 a person with knowledge of relevant facts by any party to this lawsuit, with evidence
                 of a criminal conviction pursuant to TEX. R. Evm. 609, then describe such evidence
                 including the name ofthe accused, nature of the conviction, and the charges on which
                 convicted, year of conviction, and whether or not parole has been successfully
                 completed.


 Plaintiff's Original Petition and Written Request for Discovery                                Page6
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                     Page 10 of 30 PageID 17




         (12)     Alcohol and Drugs. Do you allege that anyone involved in the incident made the
                  basis of this lawsuit ingest an alcoholic beverage, controlled substance, drug,
                  prescription or non-prescription medication in the 24 hour period immediately
                  preceding the incident made the basis of this lawsuit? If yes, please identifY who you
                  so allege and describe the type of beverage or substance and amount ingested.

         (13)     Identification of Investigative Material. If you or your representatives have
                  conducte~ or caused to be conducted, any investigation into the facts and
                  circumstances surrounding the accident, state for each such investigation the
                  following (note - the identity of the person conducting the investigation is not work
                  product, nor is the information about witness statements):

                  a.     The identity (name, address, and telephone number) of the person who
                         conducted the investigation and their title;
                  b.     The date or dates on which the investigation was conducted;
                  c.     The identity of the speaker of each statement obtained by the investigator, .
                         including the name and address of the person who made the statement, the
                         date on which the statement was made, and whether the statement was
                         signed; and
                  d.     The identity (name, address, and telephone number) of the person who has
                         present custody of each statement obtained by the investigator.

         (14)     Identification of Photographic Evidence. If you or any ofyour representatives have
                  obtained any photographs of the scene of the incident, any party involved, the
                  Plaintiff, or photographs that pertain to the manner in which the incident occurred,
                  state for each such photograph:

                  a.      The date on which the photograph was taken;
                  b.      The time at which the photograph was taken;
                  c.      The identity (name, address, and telephone number) ofthe person who took
                          the photograph;
                  d.      The nature of the scene the photograph depicts; and
                  e.      The identity (name, address, and telephone number) ofthe person who has
                          present custody of the photograph.

         (15)      Witnesses to Incident. If you contend that there were witnesses to the incident made
                                                                                                      -----
                   the basis of this lawsuit, or the events and ~ir~umstances surrounding the-incident;
                --(other-than-the parties-to -tliis lawsuit),thenidentify (name, address, and telephone
                   number) each such witness and disclose the knowledge that the witness purports to
                   have as to the incident made the basis of this lawsuit.

         (16)     Insurance Coverage Issues: In connection with the incident made the basis of this
                  lawsuit, please state whether or not any insurance company has denied you coverage, :
                  indicated that it is reserving its right to deny you coverage, refuses to provide you a

 Plaintiff's Original Petition and Written Request for Discovery                                  Page7
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                      Page 11 of 30 PageID 18




                 legal defense to this lawsuit, or refuses to pay all or part of any judgment in this
                 lawsuit, and, if so, please identify every document containing or referring to any such
                 denial of coverage, refusal of defense, or reservation of rights.

        (17)     Identification of Documents. Identify, with reasonable particularity, any documents
                 which constitute or contain any evidence in support of your contention that any act
                 or omission on the part of Plaintiff caused or contributed to the incident made the
                 basis of this lawsuit.

         (18)    Identification of Documents Identify, with reasonable particularity, any documents
                 which constitute or contain any evidence in support of your contention that any
                 factor, other than you, contributed to or was the sole cause ofthe incident made the
                 basis of this lawsuit, including but not limited to, acts, or omissions of negligence of
                 any other party or parties, third-party Defendants, sudden emergency, unavoidable
                 accident, mechanical defect, or act of God.

         (19)     Identification of Documents IdentifY, with reasonable particularity, any documents
                 which constitute or contain any evidence in support of your contention that any factor
                 caused or contributed to the Plaintiffs damages, including but not limited to,
                 pre-existing or subsequently existing physical or medical condition or conditions of
                 the Plaintiff.

         (20)    Identification of Documents Identify, with reasonable particularity, any documents
                 which constitute or contain any evidence in support of your contention that any of the
                 medical expenses paid or incurred by Plaintiff for treatment of injuries allegedly
                 resulting from the incident in question were not reasonable and/or necessary.

         (21)    Identification ofDocuments IdentifY, with reasonable particularity, any documents
                 which constitute or contain any evidence in support ofyour contention that Plaintiff's
                 injuries, if any, were not the result of or caused by the incident made the basis of this
                 lawsuit.

                       REQUEST FOR PRODUCTION TO DEFENDANT

         21.     Plaintiff hereby serves Defendant, KROGER TEXAS L.P., with these requests for

 production of documents and tangible items pursuant to TEX. R.           Crv. P. 196. All information
 responsive to these requests that is not privileged and that is in your possession, custody, or control

 is to be produced. Pursuant to TEX. R. Crv. P. 192.7, "possession, custody, or control" of an item

 means that the person either has physical possession of the item or has a right to possession of the


 Plaintlfrs Original Petition and Written Request for Discovery                                    PageS
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                       Page 12 of 30 PageID 19




 items that is equal or superior to that of the person who has physical possession of the item.

         22.     If any of the information is solely in electronic or magnetic form, you must produce

 this information by providing the information on a computer disc formatted for PC-compatible

 (Windows) computers with a notation identifying the computer program (including version

 identification) necessary to access t4e information.

         23.     All items requested are to be produced for inspection, examination, and/or coping at

 the law offices of DavidS. Kohm & Associates, located at 1414 W. Randol Mill Road, Suite 118,

 Arlington, Texas 76012. You are instructed to produce the original requested items at the place

 indicated at 10:30 a.m. on the 51 51 day following the date of service of this request(or, ifthe 51 81 day

 is on a Saturday, Sunday or legal holiday, on the first day following the 51 51 day that is not a

 Saturday, Sunday or legal holiday), or, at your option, you may attach true and correct copies of the

 items requested to your response.

         24.     Pursuant to TEx. R. Crv. P. 196.3, you must either produce the documents and

 tangible items as they are kept in the ordinary course of business or organize and label them to

 correspond to the categories in this request.

         25.     If any document or tangible item for which production is requested has been lost or

 destroyed, for each such document, (a) state the circumstances relating to the loss or destruction of

 such document or tangible item, (b) the approximate date of the loss or destruction, (c) a reasonably

 complete description of the_ contents of such documents or tangible items; and (d) each and every

 person who has or may potentially have knowledge of relevant facts concerning the circumstances

 of the document's or tangible item's loss or destruction, and that person's last known address and

 telephone number.


 Plaintiff's Original Petition and Written Request for Discovery                                    Page9
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                     Page 13 of 30 PageID 20




         26.     Plaintiff submits the following requests to Defendant, KROGER TEXAS L.P.:

         ( 1)    Produce all photographs, videos, illustrations, animations, and electronic images
                 depicting the location(s) where the incident which forms the basis ofthis lawsuit took
                 place.

         (2)     Produce all photographs, videos, illustrations, animations, and electronic images
                 depicting the incident which forms the bassi of this lawsuit, including but not limited
                 to the events leading up to the incident as well as any of the events occurring at the
                 scene of the incident.

         (3)     Produce all photographs, videos, illustrations, animations, and electronic images
                 depicting any property which was damaged as a result of the incident made the basis
                 of this lawsuit.

         (4)     Produce all photographs, videos, illustrations, animations, and electronic images
                 depicting any injuries sustained by any person as a result of the incident made the
                 basis ofthis lawsuit;

         (5)     Produce all photographs, videos, illustrations, animations, and electronic images
                 depicting any party to this lawsuit.

         (6)     Produce all photographs, videos, illustrations, animations, and electronic images
                 depicting all illustrations or other graphic re-creations or animations of the incident
                 made the basis of this lawsuit.

         (7)     Produce all photographs, videos, illustrations, animations, and electronic images
                 depicting illustrations or other graphic re-creations or animations of any injuries
                 sustained in the incident made the basis of this lawsuit.

         (8)     Produce all photographs, videos, illustrations, animations, and electronic images
                 depicting illustrations or other graphic re-creations or animations of any medical
                 procedures which were undergone or may be undergone by any party to this lawsuit
                 as a result of the incident made the basis of this lawsuit.

         (9)     Produce all documents relating to the creation, adoption, and implementation and/or
                 use ofDefendant's safety policies an<l procedures in effect at the time ofthe incident
                 made the basis of this lawsuit.

         (1 0)   Produce all documents, manuals, materials, policies, procedures, and guidelines that
                 Defendant uses, distributes, or consults in connection with the inspection and/or
                 maintenance of its premises in a safe condition.

         (11)    Produce all investigative reports relating to the incident in question, including all

 Plaintiff's Original Petition and Written Request for Discovery                                Page 10
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                    Page 14 of 30 PageID 21




                 documents, memoranda, photographs, videotapes, movies, statements, incident
                 reports, drawings, communications, and tangible things attached to such reports, or
                 referred to therein, which were generated or obtained by or on behalf of the
                 Defendant or which were generated or obtained by or on behalf of the Defendant in
                 the ordinary course ofbusiness.

         ( 12)   Produce a true, correct and legible copy of any criminal records relating to any party
                 in this lawsuit or any person designated as having knowledge of relevant facts by any
                 party in this lawsuit.

         (13)    Produce a copy of all police reports, fire department reports, and other governmental
                 reports regarding or relating to the incident which forms the basis of this lawsuit.

         (14)    Produce a complete copy of all medical records, reports, diagnostic film studies,
                 prescriptions, medical bills as well as a copy of all documents from any health care
                 provider pertaining or relating to Plaintiff which you have obtained through
                 subpoena, subpoena duces tecum, deposition, deposition by written questions, or
                 other means.

         (15)    Produce a complete copy of all employment records, reports, personnel files, wage
                 statements, or other employment documentation pertaining or relating to Plaintiff
                 which you have obtained from any source through subpoena, subpoena duces tecum,
                 deposition, deposition by written questions, or other means.

         (16)    -Produce all drawings, maps, or sketches ofthe scene ofthe incident made the basis
                  of this lawsuit.

         (17)    If a scheduling order or other order of the Court has been entered in this lawsuit
                 which requires disclosure or production oftrial exhibits, then produce a copy of all
                 such trial exhibits.

         (18)    Produce or make available for inspection, copying, or photographing any models,
                 demonstrative aids, power point displays, animations, and any other demonstrative
                 exhibits you intend to show to the jury in this case.

         ( 19)   Produce all documents constituting or containing evidence ofmedical reviews and/or
                 audits conducted on any of Plaintiffs medical treatment or expenses, including
                 correspondence between you (or anyone acting on your behalf) and the medical
                 review personnel or panel.

         (20)    Produce all documents, including pleadings, discovery responses, depositions, or trial
                 transcripts, from any other lawsuits in which you were a party and any party sought
                 damages for personal injuries in the past ten (1 0) years.


 Plaintiff's Original Petition and Written Request for Discovery                                Page 11
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                        Page 15 of 30 PageID 22




         (21)    Produce all documents, reports, publications, codes, and regulations evidencing
                 safety standards, laws, regulations, ordinances, or industry standards which you
                 contend support any of your defensive legal theories in this lawsuit.

         (22)    Produce the entire claim and investigations file of your insurance company, including
                 but not limited to, statements, reports, video recordings, audio recordings, drawings,
                 memoranda, photographs, and documents, regarding the accident generated or
                 obtained by you, your agents, or your insurance carriers in the ordinary course of
                 business. Note that this information is generally not work product and contain
                 discoverable information. See In re Ford Motor Company, 988 S.W.2d 714, 719
                 (Tex. 1988); see also, Dunn Equipment vs. Gayle, 725 S.W.2d 372, 374-375 (Tex.
                 App.- Houston [14th Dist.] 1987, original proceeding).

         (23)    Produce all correspondence, communication, letters, notes of oral conversations, and·
                 all other documents or writing sent to or received from or exchanged by and between
                 you and your insurance carrier concerning the subject matter ofthis lawsuit. Note that
                 this information is generally not work product and contain discoverable information.
                 See In re Ford Motor Company, 988 S.W.2d 714, 719 (Tex. 1988); see also, Dunn
                 Equipment vs. Gayle, 725 S.W.2d 372, 374-375 (Tex. App. -Houston [141h Dist.]
                 1987, original proceeding).

         (24)    Produce all documents, correspondence, memoranda, notes, or electronic mail
                 regarding communications between you (or your insurance carrier) and Plaintiff's
                 insurance carrier regarding the incident made the basis of this lawsuit.

         (25)    Produce a copy of each primary, umbrella, or excess insurance policy or agreement,
                 including the declarations page, which was in effect at the time of the incident made
                 the basis of this lawsuit, including all non-waiver agreements, reservations of rights
                 letters, or other documents or communications regarding any contractual obligations
                 owed by you.

         (26)    Produce all documents regarding all other claims currently being made against your
                 insurance policies for incidents other than the incident made the basis ofthis lawsuit.

         (27)    Produce all documents regarding all other claims made against your insurance
                 policies pertaining or related to the incident made the basis of this lawsu~t, o'tll~r than---.- ---- ------
                 the claim made by Plain!iff._

         (28)    Produce all settlement agreements, deals, contracts, understandings, "Mary Carter"
                 agreements, or compromises between you or your representatives and any other party,
                 potential party, or potential third party defendant to this lawsuit or its representatives,
                 agents, insurers regarding any compromise, settlement, apportionment ofliability, or
                 fmancial responsibility, contingent or otherwise, or alignment of the parties on any
                 issue with respect to:

 Plaintiff's Original Petition and Written Request for Discovery                                     Page 12
               Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                      Page 16 of 30 PageID 23




                                 a.      The incident made the basis of this lawsuit;
                                 b.      Plaintiff's damages;
                                 c.      The presentation of any testimony;
                                 d.      The presentation of any testimony;
                                 e.      Whether or how to conduct any cross examination;
                                 f.      The performance of discovery; and/or
                                 g.      The presentation of any defense, excuse, or inferential rebuttal.

                         (29)    Produce all calendars, journals, diaries, logs, or notes kept by you covering the month
                                 of the incident made the basis of this lawsuit.                                        ·

                         (30)    Produce all documents identified by you in response to Interrogatory Numbers 4 - 6,
                                 14, and 17 - 21 above submitted.

                         (31)    Produce all written instructions, procedures, manuals, specifications, or handbookS
                                 for cleaning and maintaining floors at the premises where the incident made the basis
                                 of this lawsuit occurred. This request for production includes, but is not limited to,
                                 Defendant's instructions, the instructions used by any contracted maintenance
                                 personnel, and all labels on the products and machines used in cleaning and
                                 maintaining the floors.

                         (32)    Produce any table of organization of Defendant and any directory which shows any
                                 or all ofthejob titles or the names of persons in the line of authority regarding the
                                 maintenance offloors_from Defendant's president, or Chief Executive Officer, down
                                 through the organization to the person actually doing the physical work of
                                 maintaining floor surfaces for the safety of customers. For purposes of this request,
                                 "any directory" includes, but not as a limitation, any directory used by your
                                 receptionists. If you do not have a complete table of organization or company
                                 directory, produce the partial ones you do have.                                     '

                                        REQUEST FOR ADMISSIONS TO DEFENDANT

                         27.     Plaintiffhereby serves the following requests for admission on Defendant, KROGER

                 TEXAS L.P., as allowed by Texas Rule of Civil Procedure 198. Defendant, KROGER TEXAS

                 L.P., must admit or deny each request, in writing, within 50_Q~~s_after service:--------
                                                                    ------------

_______________ ---- --- --- ---oJ ____ AdmitorDenythatDefendant ownedthepropertyat945 W. Lamar Blvd, Arlington,
                                 TX 76012 on 3/2/2019.

                         (2)     Admit or Dent that Defendant was operating the Kroger store located at 945 W.
                                 Lamar Blvd, Arlington, TX 76012 on 3/2/2019..


                 PlaintiiPs Original Petition and Written Request for Discovery                                  Page 13
          Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                        Page 17 of 30 PageID 24




                   (3)     Admit or Deny that Kimberly Reed was an invitee at the Kroger store located at 945
                           W. Lamar Blvd, Arlington, TX 76012 on 3/2/2019.

                   ( 4)    Admit or Deny that Kimberly Reed was injured at the Kroger store located at 945
                           W. Lamar Blvd, Arlington, TX 76012 on 3/2/2019.

                   (5)     Admit or Deny that no warning signs w~rein place prior to this incident on 3/2/2019.

                   (6)     Admit or Deny that Kroger employees were aware that there were broken eggs on the
                           floor prior to the time of the incident on 3/2/2019.

                   (7)     Admit or Deny that the broken eggs were on the floor for more than 5 minutes prior
                           to Plaintiffs fall on 3/2/2019.

                   (8)     Admit or Deny that the broken eggs were on the floor for more than 10 minutes prior
                           to Plaintiff's fall on 3/2/2019.

                   (9)     Admit or Deny that the broken eggs were on the floor for more than 15 minutes
                           prior to Plaintiffs fall on 3/2/2019.

                   ( 10)   Admit or Deny that the broken eggs were on the floor for more than 20 minutes prior
                           to Plaintiffs fallon 3/2/2019.

                   (11)    Admit or Deny that the broken eggs were on the floor for more than 30 minutes
                           prior to Plaintiffs fall on 3/2/2019.

                   (12)    Admit or Deny that the broken eggs were on the floor for more than 40 minutes
                           prior to Plaintiffs fall on 3/2/2019.

                  NOTICE OF INTENT TO UTILIZE ITEMS PRODUCED BY DEFENDANT

                   28.     Plaintiff hereby gives notice of intent to utilize any and all items produced in

           discovery in the trial ofthis matter, therefore the authenticity of such items is self-proved as provided

           by TEx. R. CIV. P. 193.7.



               -----
                                                                                              -------
                                                                             ------------
                                      DESIGNA'FION-oF-E:-SERVICE ADDRESS
------   --~---


                   29.     The following is the undersigned attorney's designated e-service email address for

           all e-served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P. 21 (f)(2) and 21a:

                                                 lit-ef'IIe@attorneykohm.com

           Plaintiff's Original Petition and Written Request for Discovery                                  Page 14
     Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                         Page 18 of 30 PageID 25




              30.     This is the undersigned attorney's only eMservice email address, and service through

      any other eMmail address should be considered invalid.

                                                      PRAYER

              WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that

      Defendants be cited to appear and answer, and that on final trial, Plaintiff be awarded judgment

      against Defendants for the following:

              1)      All damages, both general and special, as alleged in this pleading, within the
                      jurisdictional limits ofthis court;

              2)      Prejudgment and post judgment interest at the highest rate allowed by law;

              3)      Costs of court; and

              4)      Such other and further relief to which Plaintiff may be entitled at law or in equity.



                                                                By:
                                                                        D vidS.Kohm
                                                                        State Bar No. 11658563

                                                                DAVIDS. KOHM & AssociATES
                                                                1414 W. Randol Mill Road, Suite 118
                                                                Arlington, Texas 76012
                                                                Tel: (817) 226M8100 Fax: (817) 200M0111
                                                                Email: litMefile@attorneykohm.com

                                                                 ATTORNEYSFORPLAINTWF

                                                                                                  -----------
                                                                               ----------------
                                          - - - - - - - - - -- - - -
          --------- ------
------




      Plaintiff's Original Petition and Written Request for Discovery                               Page 15
                                                                                           Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21        Page 19 of 30 PageID 26


LEGAL DOCUMENT MANAGEMENT
  5930 LBJ FREEWAY SUITE 307
     DALLAS, TEXAS 75240
                                                                                                                            lllml.l
                                                                                                                           7018
                                                                                                                    '--------=-   3090 OQQO 5972 6052




                                                                                                                   CORPORATION SERVICE COMPANY
                                                                                                                        211 E. 7th STREET., #620
                                                                                                                         AUSTIN, TEXAS 78701




---   ............... ...__.___.. ..._. ............ ·....-~--------..__.~~--·~---,___~

                                                                                          ~~~l
                                                                                               .




I_                                                                                                 -                                                0


                                                                                                                                                             .iii ;I iII i j ·Ill,, iIi Ill iIi j i I{1·111 i 'iii iIIi IiI iii iII"Iii
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21   Page 20 of 30 PageID 27




                 EXHIBIT 3




                                                          Exhibit 3
            Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21 Page 21 of 30 PageID 28
                                        THE STATE OF TEXAS
                                 DISTRICT COURT, TARRANT COUNTY

                                                            CITATION                          Cause No. 048-322364-20
                                         KIMBERLY REED
                                                                vs.
                                        KROGER TEXAS L.P.

TO: KROGER TEXAS LP
                                                       B/S REG AGENT-CORPORATION SERVICE COMPANY 211 E 7TH ST STE 620 AUSTIN, TX
                                                       78701-




You said DEFENDANT are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION AND
WRITTEN REQUEST FOR DISCOVERY TO DEFENDANT at or before 10 o'clock A.M. of the Monday next after
the expiration of 20 days after the date of service hereof before the 48th District Court
,100 N CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
said PLAINTIFF being


KIMBERLY REED


Filed in said Court on December 22nd, 2020 Against
KROGER TEXAS LP


For suit, said suit being numbered 048-322364-20 the nature of which demand is as shown on said
PLAINTIFF'S ORIGINAL PETITION AND WRITTEN REQUEST FOR DISCOVERY TO DEFENDANT     a copy of which accompanies this
citation.


                                                            DAVIDSKOHM
                                              Attorney for KIMBERLY REED Phone No. (817)226-8100
                                              Address      1414 W RANDOL MILL RD STE 118 ARLINGTON, TX 76012
         Thomas A. Wilder          , Clerk of the District Court of Tarrant                      under my hand and the seal
of said Court, at office in the City of Fort Worth, this the 23rd day of




NOTICE: You have been sued. You may employ an attorney. If you or your                         a written answer with the
clerk who issued this citation by 10:00 AM. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.
            Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196..0402

                                        OFFICER'S RETURN *04832236420000003*
Received this Citation on the _ _ _ day of                                         at        o'clock _M; and executed at
- - - - - - - - - - - - - - - - - - w i t h i n the county o f - - - - - - - - ' State of - - - - a t _ _ _ _ o'clock _M
on the _ _ _ _ day of - - - - - - - - - ' _ _ by delivering to the within named (Def.):
defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFF'S ORIGINAL PETITION AND
WRITTEN REQUEST FOR DISCOVERY TO DEFENDANT, having first endorsed on same the date of delivery.




              Authorized Person/Constable/Sheriff:
              County of - - - - - - - - - - - - - State of_ _ _ __       By - - - - - - - - - - - - - - - - - - Deputy
Fees$ _ _ __
State of - - - - - - - C o u n t y of                                  (Must be verified if served outside the State of Texas)
Signed and sworn to by the said - - - - - - - - - - - - - - - - - - - - before me this        day of _ _ __
to certify which witness my hand and seal of office
(Seal)
                                              County of - - - - - - - - - - • State of
                                                                   Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21   Page 22 of 30 PageID 29
                                  CITATION


                    Cause No. 048-322364-20

        KIMBERLY REED


                              vs.
        KROGER TEXAS L.P.


                       ISSUED

      This 23rd day of December, 2020

               Thomas A. Wilder
          Tarrant County District Clerk
                100 N CALHOUN
          FORT WORTH TX 76196-0402

      By                   TAMARA COLACINO Deputy


      DAVID SKOHM
      Attorney for: KIMBERLY REED
      Phone No. (817)226-8100
      ADDRESS: 1414 W RANDOL MILL RD STE 118

                ARLINGTON, TX 76012

                CIVIL LAW


11111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111
  *04832236420000003*
 SERVICE FEES NOT COLLECTED
 BY TARRANT COUNTY DISTRICT CLERK
 ORIGINAL
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21   Page 23 of 30 PageID 30




                 EXHIBIT 4




                                                         Exhibit 4
                 Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                                                      Page 24 of 30 PageID 31

                                                                THE STATE OF TEXAS
                                                         DISTRICT COURT, TARRANT COUNTY

                                                                           CITATION                                                      Cause No. 048-322364-20
                                                      KIMBERLY REED
                                                                                vs.
                                                     KROGER TEXAS L.P.

            TO:KROGERTEXASLP
                                                                     B/S REG AGENT-CORPORATION SERVICE COMPANY 211 E 7TH ST STE 620 AUSTIN, TX
                                                                     78701-




           You said DEFENDANT are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION AND
           WRITTEN REQUEST FOR DISCOVERY TO DEFENDANT at or before 10 o'clock A.M. of the Monday next after
           the expiration of 20 days after the date of service hereof before the 48th District court
            ,100 N   ~IOUN,       in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
           said PLAINTIFF being


           KIMBERLY REED

            Filed in said Court on December 22nd, 2020 Against
            KROGER TEXAS LP

            For suit, said suit being numbered 048-322364-20 the nature of which demand is as shown on said
            PLAINTIFF'S ORIGINAL PETITION AND WRITTEN REQUEST FOR DISCOVERY TO DEFENDANT a copy of which accompanies this
            citation.

                                                                           DAVIDSKOHM
                                                             Attorney for KIMBERLY REED Phone No. (817)226-8100
                                                             Address      1414 W RANDOL MILL RD STE 118 ARLINGTON, TX 76012
                      Thomas A. Wilder            , Clerk of the District Court of Tarrant County, Texas . Given under my hand and the seal
            of said Court, at office in the City Of Fort Worth, this the 23rd day of December , 2020.                                                    .··m·
                                                                                                                                                          ;;t:,:.:~>..            ACERTIFIEOCOPY
                                                                                                                                                         :~
                                                                        --r;:::;; ,.,....,......../"',
                                                                       By j{l~ ~U,_f\()
                                                                                                         1"'1   r\ (
                                                                                                                    C   '..,..Dr'\
                                                                                                                TAMARA COLACINO
                                                                                                                                     1      '           !8
                                                                                                                                                        :~
                                                                                                                                                         \~
                                                                                                                                                          ••••o
                                                                                                                                                                  ~
                                                                                                                                                                  '~'
                                                                                                                                                                           "o'• ATIEST: 12/2312020
                                                                                                                                                                             'i: THOMASA. WILDER
                                                                                                                                                                             .::j OISTRICT CLERK
                                                                                                                                                                        iVft'::rARRANT COUNTY, TEXAS
                                                                                                                                                                        ~·· BY: lsi Tamara Colacino
            NOTICE: You have been sued . You may employ an attorney. If you or your attorney do not file a written answer with the
                                                                                                                                                              ··········
            clerk who issued this citation by 10 : 00 AM. on the Monday next following the expiration of twenty days after you were
            served this citation and pe tition, a default judgment may be taken aga inst you .
                        Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                                     OFFICER 1 S RETURN *04832236420000003*
                 Recei ved thi s Citation on the ~\~day of' '1:)~~ ____ , ~Z.f at~                                                                 ~M; and
'2...\\ ~ - 1''""'is'Tl'~ 1 1£\;W 1 Y\U5A\V\\X. TilO\ within th:. county of '":rYQ..VlS
            on the
                                                                                        , S tate of
                              day of :::::s-c;;\1\A.)OIV\.( :l.()'Z...\ \bY delivering to the wi thin named (De f.) : __:n~
                         i'f\o'                                                                                             <..XCAS
                                                                                                                                     ?t  o•clock
                                                                                                                                                  at t :D'l
                                                                                                                                                       )( ::[
                                                                                                                                                                   executed at
                                                                                                                                                                    o•clock .f!_M
                                                                                                                                                                                z.;p
            defendant( s ). a true copy of this Citation t ogether with the accompanying copy of PLAINTIFF'S ORI NAL PETITION AND~
            WRITTEN REQUEST FOR DISCOVERY TO DEFENDl'.NT, having first endorsed on same the date of delivery ::of}Q'-( CM~~~-tt' lD\<g'                                                       3oCfo
                                                                                                                                                O OOD 5CflZ.. ~O'SL

                           Au<ho«•••
                           county of
                                         Pe<O=I-<'"'"f"""M''~-$P
                                                · ·~te    ~~-aJ}..         of                            By                                                        Beptrty

            Fees $   72:   f9(J

            State of                 County of -r-- --:- -- ,.....,,..--r-- - - - (Muet be verified if served outside the State o f Texas)
                                                                                              this       day of               .tf!.QL              E£1.; , dtJd/

                                                      I
            Signed and sworn to by the said J:.tJ:.(.Ct:l.'i/.L_.[;,UiiU~~!:.....---r:
                                                                                                                     ~


          I: ~'t~~~~~IACQUELINEiiENDONCERVANTEZ
          ,~~~*iNatary ~uolic,StateofTexas ·
           ~ ~l...f Comm. ExplresOS-13-2024
                ....
                                                                                                                                          IX

            ~,,gf~'~ Notary 1D 132623008
2/2/2021                                                        USPS.com® - USPS Tracking® Results
              Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                              Page 25 of 30 PageID 32
           ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL ...


                                                                                                                      FAQs)
   USPS Tracking®


                                                    Track Another Package                  +



                                                                                                                 Remove X
   Tracking Number: 70183090000059726052

   Your item was picked up at a postal facility at 8:07am on January 8, 2021 in AUSTIN, TX 78760.




    & Delivered
    January 8, 2021 at 8:07 am
    Delivered , Individual Picked Up at Postal Facility
    AUSTIN , TX 78760

    Get Updates         v


           Text & Email Updates                                                                                        v


           Tracking History                                                                                            v


           Product Information                                                                                         v


                                                                   See Less A




                                    Can't find what you're looking for?
                            Go to our FAQs section to find answers to your tracking questions.

 https://tools .usps .com/go/TrackConfirmAction ?qtc_tlabels 1=70183090000059726052                                           1/2
Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21   Page 26 of 30 PageID 33




                 EXHIBIT 5




                                                           Exhibit 5
  Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21               Page 27 of 30 PageID 34
                                         048-322364-20                                              FILED
                                                                                       TARRANT COUNTY
                                                                                         2/1/2021 8:56 AM
                                   CAUSE NO. 048-322364-20                            THOMAS A. WILDER
                                                                                         DISTRICT CLERK


KIMBERLY REED,                        §        IN THE DISTRICT COURT
      Plaintiff,                      §
                                      §
vs.                                   §        48TH JUDICIAL DISTRICT
                                      §
KROGER TEXAS L.P.,                    §
      Defendant.                      §        TARRANT COUNTY, TEXAS
______________________________________________________________________________
                         DEFENDANT'S ORIGINAL ANSWER

       COMES NOW Defendant Kroger Texas L.P. (hereafter “Defendant”), and files its Original

Answer, and, in support thereof, would respectfully show the Court as follows:

                                             I.
                                       GENERAL DENIAL

       1.      Defendant denies each and every material allegation contained in Plaintiff’s

Original Petition, demands strict proof thereof, and to the extent that such matters are

questions of fact, says Plaintiff should prove such facts by a preponderance of the evidence to a

jury if she can so do.

                                              II.
                                           DEFENSES

       2.      Defendant specifically denies Plaintiff’s allegations that it was negligent in any

respect, and Defendant denies that its alleged acts or omissions proximately caused Plaintiff’s

alleged damages.

       3.      Defendant claims that Plaintiff failed to use that degree of care and caution as

would have been used by a reasonable person under the same or similar circumstances,

thereby producing or proximately causing Plaintiff’s alleged damages, if any. Such acts or

omissions of Plaintiff were the sole proximate cause of Plaintiff’s alleged damages, if any, as



DEFENDANT’S ORIGINAL ANSWER                                                                Page 1
  Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21               Page 28 of 30 PageID 35



Plaintiff should have kept a proper lookout for her own safety and avoided the alleged

unreasonably dangerous condition.

        4.      To the extent applicable, Defendant may show that the acts or omissions of third

persons not under the control of Defendant were the sole, producing, or proximate cause of

Plaintiff's damages or injuries, if any.

        5.      Defendant asserts that it had neither actual nor constructive knowledge of the

condition about which Plaintiff complains and that, in any event, the alleged hazard was not

"unreasonably dangerous."

        6.      Defendant may alternatively show that it adequately warned Plaintiff of the

condition, or that the condition was open and obvious, relieving Defendant of any duty to warn

of the condition or make it safe.

        7.      Defendant may further show that the damages of which Plaintiff complains, if

any, were the result of prior, pre-existing, or subsequent injuries, accidents or conditions, and

said prior, pre-existing, or subsequent injuries, accidents, or conditions were the sole or a

contributing cause of Plaintiff’s damages, if any.

        8.      Defendant may further show that Plaintiff breached her duty to mitigate

damages by failing to exercise reasonable care and diligence to avoid loss and minimize the

consequences of damages.

        9.      Defendant may further show that the accident complained of was an

unavoidable accident as that term is known in law.




DEFENDANT’S ORIGINAL ANSWER                                                                Page 2
  Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21                 Page 29 of 30 PageID 36



       10.     Defendant respectfully requests that the factfinder allocate responsibility, if any,

among all parties, settling parties, and responsible third parties, in accordance with Chapters 32

and 33 of the Texas Civil Practice and Remedies Code.

       11.     Defendant further asserts that any claims for medical or health care expenses

incurred are limited to the amount actually paid or incurred by or on behalf of Plaintiff pursuant

to Texas Civil Practice and Remedies Code § 41.0105.

       12.     Defendant asserts that it is entitled to contribution, indemnity, and all available

credits as provided for in the Texas Civil Practice and Remedies Code and under Texas law, in

the unlikely event that an adverse judgment is rendered against it in this matter.

       13.     Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice &

Remedies Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss

of earning capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss

must be presented by Plaintiff in the form of a net loss after reduction for income tax

payments, or unpaid tax liability to any federal income tax law.

                                               III.
                                             PRAYER

       Defendant respectfully prays that Plaintiff take nothing by this cause of action, that

Defendant be permitted to recover the costs expended on its behalf, and for such other and

further relief to which Defendant may show itself justly entitled, in law or in equity.




DEFENDANT’S ORIGINAL ANSWER                                                                  Page 3
  Case 3:21-cv-00260-G Document 1-2 Filed 02/05/21               Page 30 of 30 PageID 37



                                           Respectfully submitted,

                                           /s/ B. Kyle Briscoe
                                           B. Kyle Briscoe
                                           State Bar No. 24069421
                                           kbriscoe@peavlerbriscoe.com
                                           Hope Zimlich Miranda
                                           State Bar No. 24084146
                                           hmiranda@peavlerbriscoe.com
                                           PEAVLER|BRISCOE
                                           2215 Westgate Plaza
                                           Grapevine, Texas 76051
                                           (214) 999-0550 (telephone)
                                           (214) 999-0551 (facsimile)

                                           ATTORNEYS FOR DEFENDANT


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to and in accordance with the Texas Rules of Civil
Procedure on February 1, 2021.

                                           /s/ B. Kyle Briscoe
                                           B. Kyle Briscoe




DEFENDANT’S ORIGINAL ANSWER                                                             Page 4
